309 F.2d 486
UNITED STATES of America, Appellee,v.John MORRIS, Appellant.
No. 110, Docket 27732.
United States Court of Appeals Second Circuit.
Submitted Nov. 14, 1962.Decided Nov. 19, 1962.

John Morris, pro se.
Vincent L. Broderick, U.S. Atty.  (William J. Quinlan and Jonathan L. Rosner, Asst. U.S. Attys.)  S.D. New York, New York City, for appellee.
Before LUMBARD, Chief Judge, and WATERMAN and MARSHALL, Circuit judges.
PER CURIAM.


1
Morris appeals from an order of the district court denying his motion, under 28 U.S.C. 2255, to set aside his conviction and his sentence to a term of 15 years for a narcotics offense.  The court below denied the motion on the ground that all issues raised on this motion either were or could have been presented in the appeal of Morris' conviction, wherein he was ably represented by counsel of the Legal Aid Society.  United States v. Morris, 269 F.2d 100 (2 Cir. 1959), cert. denied, 361 U.S. 885, 80 S.Ct. 159, 4 L.Ed.2d 122 (1959), or are stated in conclusory terms with no substantiating facts, or are irrelevant to proceedings under 28 U.S.C. 2255.


2
Although notice of appeal was filed on May 31, 1962, the appellant's request for assignment of counsel did not reach us until the day this case was submitted on the briefs, without argument, of which date the appellant had been given due notice.  We find the claims of the appellant so lacking in merit that there is no need to assign counsel.


3
Affirmed.